DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed May 24, 2022.  Claims 19 and 20 remain withdrawn.  

This application is in condition for allowance except for the presence of claims 19 and 20 directed to inventions non-elected without traverse.  Accordingly, claims 19 and 20 have been cancelled.

Claims 1, 3-18, and 21 are currently pending and are allowable.

The present application claims the benefit of U.S. Provisional Patent Application No. 62/665751, filed May 2, 2018.

Terminal Disclaimer

The terminal disclaimer filed on May 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 16/399145, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawal of Rejections:

	The provisional rejection of claims 1, 3-18, and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/399145, is withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the invention as currently claimed.  The closest prior art of record is Fischer et al.
Fischer et al. teach a method for producing a biomass in a continuous fermenting system, the method including: providing a chemoautotroph including Cupriavidus necator or Ralstonia eutropha, and culturing a population of the Cupriavidus necator or Ralstonia eutropha, in the fermentation system, including culturing a population of Ralstonia eutropha in the fermentation system to produce polyhydroxybutyrates, which are polyhydroxyalkanoates (Para. 8, 103, 205, 221-222, 247-248).  An amount of nitrate can be added to the culture in the fermentation system to achieve a desired increase in biomass, including a concentration of 5 mM nitrate (Para. 252).
However, Fischer et al. do not teach or render obvious that the fermentation system is operated with a limiting nitrogen concentration of specifically 0.6 mM to 2.9 mM and/or a limiting phosphorous concentration of specifically 0.12 mM to 1.7 mM.  This limitation, when taken in conjunction with the whole of the claimed method, is not deemed to be taught or rendered obvious by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 3-18, and 21 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653